Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on April 29, 2022 for patent application 16/560,916 filed on September 4, 2019.


Claims 1-21 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “storing, by a computing device, a second bundle with a first dependency on a first bundle when the second bundle is associated with a first set of control data parameters found in the first bundle that control a first aspect of access to a video entity, wherein the second bundle is stored with a second set of control data parameters to control a second aspect of access to the video entity that is different from the first aspect of access to the video entity” in combination with “storing, by the computing device, a first video file and a second video file for the video entity, wherein the second video file includes different content from the first video file” in further combination with “when the second bundle is selected, performing: accessing, by the computing device, the first set of control data parameters in the first bundle via the first dependency to the first bundle and the second set of control data parameters for the second bundle” in further combination with “and generating, by the computing device, a third set of control data parameters for the second bundle, based on the first set of control data parameters and the second set of control data parameters” in further combination with “and using, by the computing device, the first dependency between the first bundle and the second bundle to select a first video file for the video entity for access based on the third set of control data parameters, wherein the first video file is retrieved and used when the first bundle and the second bundle are selected, and wherein a second dependency for the video entity is used to select a-the second video file, wherein the second video file is retrieved and used when a third bundle for the video entity is selected” as recited in the claim.
Independent claims 14 and 20 are allowed for similar reasons as claim 1. Dependent claims 2-13, 15-19 and 21 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 19, 2022